Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/337853 application originally filed March 28, 2019.
Amended claims 1, 3, 13, 14 and 22-29, filed February 09, 2021, are pending and have been fully considered.  Claims 2, 4-12 and 15-21 have been canceled.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 13, 14 and 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Golubkov et al. (US 2002/0026744) hereinafter “Golubkov”.
Although the claims have been amended to include the “consisting essentially of” language, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g. PPG Industries v. Guardian Industries, 156 F. 3d at 1355, 48 USPQ2d at 1355.

	Golubkov discloses in the abstract, to a motor fuel suitable for diesel, gas-turbine and jet engines and standard engines, comprising a mixture of organic compounds having oxygen-containing functional groups, and optionally a hydrocarbon fraction. The fuel is typically a stable homogeneous liquid at atmospheric pressure and normal ambient temperature and achieves a reduction of harmful pollutants in the exhaust emissions of the engines. 
	Golubkov discloses in paragraph 0053, a heavier hydrocarbon fraction may be employed in combination with the oxygen-containing components. The hydrocarbon fraction employed is generally any hydrocarbon mixture, such as a petroleum fraction, meeting ASTM specifications for diesel fuel. Depending on grade, actual hydrocarbon fractions will vary. No. 2 diesel fuel, having its European counterpart in EN 590 diesel fuel, is most commonly used in commercial and agricultural vehicles and, increasingly, in private vehicles. Of course, other hydrocarbon fractions lighter than the diesel fraction, including kerosene, as well as fractions heavier than the diesel fraction, including gas oil and fuel oil, could be used in the present motor fuel, to replace the diesel fraction.  Golubkov further discloses in paragraph 0054, the hydrocarbon component of the instant motor fuel composition, when employed, is preferably a diesel fraction. The diesel fraction is preferably a mixture of a diesel oil and the hydrocarbon fraction lighter than the diesel oil. 
	Golubkov discloses in paragraph 0094, the oxygen-containing organic component can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12. 
It is to be noted, the ketone formula of Golubkov encompasses 5-nonanone.
	Golubkov discloses in paragraph 0036, the oxygen-containing organic component is present in amounts from about 5% to 100% based on the total volume of the motor fuel composition and, when present, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition. 
Although the claims have been amended to include the “consisting essentially of” language, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g. PPG Industries v. Guardian Industries, 156 F. 3d at 1355, 48 USPQ2d at 1355.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding Claim 3
Golubkov discloses in paragraph 0036, the oxygen-containing organic component is present in amounts from about 5% to 100% based on the total volume of the motor fuel composition and, when present, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 13

	Golubkov discloses in paragraph 0053, a heavier hydrocarbon fraction may be employed in combination with the oxygen-containing components. The hydrocarbon fraction employed is generally any hydrocarbon mixture, such as a petroleum fraction, meeting ASTM specifications for diesel fuel. Depending on grade, actual hydrocarbon fractions will vary. No. 2 diesel fuel, having its European counterpart in EN 590 diesel fuel, is most commonly used in commercial and agricultural vehicles and, increasingly, in private vehicles. Of course, other hydrocarbon fractions lighter than the diesel fraction, including kerosene, as well as fractions heavier than the diesel fraction, including gas oil and fuel oil, could be used in the present motor fuel, to replace the diesel fraction.  Golubkov further discloses in paragraph 0054, the hydrocarbon component of the instant motor fuel composition, when employed, is preferably a diesel fraction. The diesel fraction is preferably a mixture of a diesel oil and the hydrocarbon fraction lighter than the diesel oil. 
	Golubkov discloses in paragraph 0094, the oxygen-containing organic component can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale


It is to be noted, the ketone formula of Golubkov encompasses 5-nonanone.
	Golubkov discloses in paragraph 0036, the oxygen-containing organic component is present in amounts from about 5% to 100% based on the total volume of the motor fuel composition and, when present, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition. 
Although the claims have been amended to include the “consisting essentially of” language, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g. PPG Industries v. Guardian Industries, 156 F. 3d at 1355, 48 USPQ2d at 1355.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 
Regarding Claim 14
Golubkov discloses in paragraph 0094, the oxygen-containing organic component can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12.
It is to be noted, the ketone formula of Golubkov encompasses 5-nonanone.
Golubkov discloses in paragraph 0036, the oxygen-containing organic component is present in amounts from about 5% to 100% based on the total volume of the motor fuel composition and, when present, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding Claims 22-29
Golubkov discloses in the abstract, to a motor fuel suitable for diesel, gas-turbine and jet engines and standard engines, comprising a mixture of organic compounds having oxygen-containing functional groups, and optionally a hydrocarbon fraction. The fuel is typically a stable homogeneous liquid at atmospheric pressure and normal ambient temperature and achieves a reduction of harmful pollutants in the exhaust emissions of the engines. 
	Golubkov discloses in paragraph 0053, a heavier hydrocarbon fraction may be employed in combination with the oxygen-containing components. The hydrocarbon fraction employed is generally any hydrocarbon mixture, such as a petroleum fraction, meeting ASTM specifications for diesel fuel. Depending on grade, actual hydrocarbon fractions will vary. No. 2 diesel fuel, having its European counterpart in EN 590 diesel fuel, is most commonly used in commercial and agricultural vehicles and, increasingly, in private vehicles. Of course, other hydrocarbon fractions lighter than the diesel fraction, including kerosene, as well as fractions heavier than the diesel fraction, including gas oil and fuel oil, could be used in the present motor fuel, to replace the diesel fraction.  Golubkov further discloses in paragraph 0054, the hydrocarbon component of the instant motor fuel composition, when employed, is preferably a diesel fraction. The diesel fraction is preferably a mixture of a diesel oil and the hydrocarbon fraction lighter than the diesel renewable raw material of plant origin as a component of the motor fuel for diesel engines.
	Golubkov discloses in paragraph 0094, the oxygen-containing organic component can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12.
It is to be noted, the ketone formula of Golubkov encompasses 5-nonanone.
	Golubkov discloses in paragraph 0036, the oxygen-containing organic component is present in amounts from about 5% to 100% based on the total volume of the motor fuel composition and, when present, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.

Response to Arguments
Applicant's arguments filed February 09, 2021 have been fully considered but they are not persuasive.
Applicants argued: “The compositions of Golubkov require (i) alcohols, (ii) ethers, (iii) organic esters and (iv) at least one of aldehyde, ketone, inorganic ester, acetal, epoxide and peroxide, and, preferably, all compounds listed in (iv). Golubkov does not disclose, teach, or suggest using diesel fuel in combination with the ketone(s) recited in claim 1. Golubkov does not disclose, teach, or suggest using diesel fuel in combination with the ketone(s) recited in method claim 13.  There is no disclosure, teaching, or suggestion in Golubkov to have the diesel fuel of claim 1 or the method of claim 13, which only recites the claimed ketone(s) of formula (1). In addition, no compositions of Golubkov contain diesel fuel and a ketone as claimed, without the requirement of the additional "oxygen-containing" compounds. 
Applicants arguments are not deemed persuasive.  First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Second, as stated in the above rejection, Golubkov 
Applicants argued: “As stated previously, Golubkov discloses that the compositions require (i) alcohols, (ii) ethers, (iii) organic esters and (iv) at least one of aldehyde, ketone, inorganic ester, acetal, epoxide and peroxide, and, preferably, all compounds listed in (iv). Based on this disclosure and the mentioned drawbacks, there is no evidence that these listed (i), (ii), and (iii) compounds could be excluded and also maintain the alleged benefits of the Golubkov compositions. To the contrary, Golubkov requires each of these components to overcome the drawbacks. The Office is seemingly alleging that a person having ordinary skill in the art would have eliminated the listed (i), (ii), and (iii) compounds and only included the ketone(s) recited in claims 1 or 13. But this reading of Golubkov would be a modification that would render the cited art unsatisfactory for its intended purpose. This is impermissible under MPEP §2143.01(V). 
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Golubkov discloses oxygen-containing component(s) that includes ketone (see paragraphs 085-0087 and 0094). Therefore, the additional components listed by Golubkov are used in combination with ketones.  The Office is not stating that the additional components are eliminated.  Lastly, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Applicants argued: “A person having ordinary skill in the art would also not have been motivated to develop the claimed diesel fuel or claimed method in view of Golubkov. Golubkov generically discloses potential use of (i) alcohols, (ii) ethers, (iii) organic esters and (iv) at least one of aldehyde, ketone, inorganic ester, acetal, epoxide and peroxide. This generic disclosure would not have motivated a person having ordinary skill in the art to develop the claimed diesel fuel or method, which recite 5-nonaonone.  Golubkov's generic disclosure about ketones (R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12) would also not have motivated a person having ordinary skill in the art to utilize 5-nonanone.”
Applicants arguments directed to Golubkov’s discloses a generic ketone and does not close the claimed 5-nonanone is not deemed persuasive.  As stated in the above rejection, Golubkov discloses in paragraph 0094, the oxygen-containing organic component can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 ketone formula of Golubkov encompasses 5-nonanone.  Therefore, it is maintained that Golubkov discloses the claimed invention.
Applicants argued: “Claims 1, 13, and 22 are amended to recite the transitional phrase "consisting essentially of." Support for the amendment to claims 1, 13, and 22 can be found in the application as filed in at least the claims as filed.  A patent is not proved obvious, however, "merely by demonstrating that each of its elements was, independently, known in the prior art." KSR, 550 U.S. at 418. The Office must also demonstrate that there was a reason to combine the disclosed elements to achieve the claimed subject matter with a reasonable expectation of success. Wyers v. Master Lock Co., 616 F.3d 1231, 1238 (Fed. Cir. 2010) ("[W]e require[] that a patent challenger show that a person of ordinary skill in the art would have had motivation to combine the prior art references and would have had a reasonable expectation of success in doing so."). As recited in MPEP § 2131, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." MPEP § 2131.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection.  Although the claims have been amended to include the “consisting essentially of” language, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g. PPG Industries v. Guardian Industries
Applicants argued: “What is more, Golubkov recites "an oxygen-containing component comprising at least two oxygen-containing organic compounds." Golubkov thus requires at least two oxygen- containing compounds. MPEP § 2143.01(V) establishes that the proposed modification cannot render the prior art unsatisfactory for its intended purpose. See MPEP § 2143.01(V). In particular "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Id. Alleging that a person having ordinary skill in the art would modify Golubkov to not have at least two oxygen-containing organic compounds would render Golubkov unsatisfactory for its intended purpose.
Applicants arguments are not deemed persuasive.  As stated above, Golubkov requires (i) alcohols, (ii) ethers, (iii) organic esters and (iv) at least one of aldehyde, ketone, inorganic ester, acetal, epoxide and peroxide, and, preferably, all compounds listed in (iv).  Golubkov has met the limitations of the presently claimed invention by teaching oxygen containing compounds, including ketones.  It is to be noted, the present specification specifically teaches that more than one ketone is present in the composition (see pages 4, 9, 13 and 14 of the current specification that specifically teaches more than one ketone is present in the composition).
Applicants argued: “Further, embodiments of the claims also demonstrate unexpected results. The application as filed discloses that: In the light of the test results ketone improved or did not substantially decrease the fuel blend properties. Specifically, the addition of 10 vol-% of 5-nonanone had good effect of the analyzed properties in 
Applicants arguments are not deemed persuasive.  Applicants also argue the examples defined in the specification.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific amounts of ketones, specific ketones and a specific fuel blend which are all not commensurate in scope with the presently claimed invention.  The examples no way allow the examiner to determine a trend for the results for any and all amounts of the fuel composition.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 In re Linder 173 USPQ 356. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. (US 2,176,747) discloses a motor fuel comprising gasoline and di-isopropyl ketone wherein the di-isopropyl ketone improves the octane rating.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771